Citation Nr: 1522761	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scapholunate ligament tear on the right wrist, status post-surgery with fusion and ankylosis (right wrist disability), prior to April 9, 2014.

2.  Entitlement to a rating in excess of 30 percent for a right wrist disability, from April 9, 2014.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome, left knee (left knee disability).

4.  Entitlement to an increased disability rating for discogenic disease lumbar spine intervertebral disc syndrome and chronic thoracolumbar sprain (previously myofascial syndrome left rhomboid area) (back disability) in excess of 10 percent prior to April 9, 2014, and in excess of 20 percent thereafter.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to February 1998 and from March 1999 to August 2005.

These matters come before the Board of Veterans' Appeals (the Board) from August 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Regarding the PTSD claim, the Veteran filed a Notice of Disagreement in August 2013, and the AOJ issued a Statement of the Case in April 2014.  No timely VA Form 9 is of record.  However, during the August 2014 videoconference hearing, the Veteran testified that he submitted a VA Form 9 upon receiving the April 2014 Statement of the Case, and fully intended to appeal the issue.  In light of the Veteran's testimony and the Court's ruling in Percy v. Shinseki, the Board accepts the appealed issue and has jurisdiction over it.  See 23 Vet. App. 37 (2009) (holding that the absence of a Form 9 is not a jurisdictional bar to the Board's appellate review).

Additionally, as will be discussed in further detail below, the Veteran's claim for an increased rating for his right wrist disability has been bifurcated so the Board may determine whether a rating in excess of 10 percent is warranted prior to April 9, 2014.  

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that proceeding has been associated with the claims file.

The issues of entitlement to increased ratings for back disability, a knee disability, and a right wrist disability prior to April 9, 2014, and an initial rating in excess of 50 percent for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 9, 2014, the Veteran's right wrist disability has been manifested by subjective complaints of frequent loss of grip and strength, a frequent achy pain, dropping things frequently, inability to bend wrist backwards, weakened handshake, diminished handwriting quality, as well as flare-ups that caused severe pain and loss of motion and strength, and objective findings of favorable ankylosis in 20 degree to 30 degree dorsiflexion; unfavorable ankylosis has not been shown at any time.  


CONCLUSION OF LAW

From April 9, 2014, the criteria for a disability rating in excess of 30 percent, for the Veteran's right wrist disability have not been met or approximated.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter from VA dated in July 2011 notified the Veteran of how to substantiate an increased rating claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  The Board acknowledges it is remanding the back disability, knee disability, and the right wrist disability prior to April 9, 2014, for additional outstanding medical records, based on the Veteran's testimony during his August 2014 videoconference hearing.  See Hearing Transcript, pp. 15-17.  However, the Veteran's testimony did not suggest the existence of outstanding records pertaining to his wrist subsequent to April 9, 2014, nor is there such an indication from the rest of the record.  Accordingly, the Board has a complete record to permit adjudication of the claim.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was provided a VA examination in April 2014.  The examination reports is thorough and discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  It is, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2014), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (the Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2014), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 (2014) and 38 C.F.R. § 4.45 (2014), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The rating schedule is also intended to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2014).

Analysis

The Veteran is right handed; thus, the ratings for the major joint apply.  The Veteran's wrist disability is rated under Diagnostic Code 5214, which addresses ankylosis of the wrist.  Favorable ankylosis in 20 degrees to 30 degrees dorsiflexion will be rated as 30 percent disabling.  Ankylosis in any other position, except favorable, will be rated as 40 percent disabling.  Unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation, will be rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014).

The Veteran was afforded a VA wrist examination in April 2014.  The Veteran reported that he lost grip and strength in his right hand frequently, and that he has an achy pain "all the time."  He also reported flare-ups that caused severe pain and loss of motion and strength.  Range of motion testing was unable to be performed, as the examiner diagnosed the Veteran with favorable ankylosis in 20 degree to 30 degree dorsiflexion.  The examiner noted the Veteran's wrist muscle strength was consistent with active movement against some resistance.  He reported that there were no contributing factors of weakness, fatigability, incoordination, or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the wrist.  The examiner further indicated that the Veteran's wrist disability resulted in partial impairment of physical work activities, such as heavy lifting, pushing, pulling, and carrying.  He also stated that the Veteran's functional impairment was not so severe such that he would be equally well served by an amputation with prosthesis.  

During the August 2014 hearing, the Veteran testified that he felt his wrist condition had remained the same from when he filed his increased rating claim in March 2011.  See Hearing Transcript, pg. 8.  He reported that he dropped things all the time, could not bend his wrist backwards at all, and had a weak handshake.  Id. at 9-11.  The Veteran also testified that he could hold a razor to shave and that he was able to hold a pencil to write, but that his handwriting quality had diminished.  Id. at 12.  

Based on the foregoing, the Board finds that the Veteran's wrist disability does not warrant a rating in excess of 30 percent for the period from April 9, 2014.  In reaching this conclusion, the Board notes that the evidence does not show that the Veteran's ankylosis of the wrist was in any position other than favorable, nor was the Veteran shown to have unfavorable ankylosis.  The Board considered the Veteran's subjective complaints regarding diminished handwriting quality, frequently dropping objects, and weakened handshake.  However, the Board notes that the April 2014 VA examiner stated that the Veteran maintained enough functional capacity in his wrist such that he would not be equally well served with an amputation of the joint.  As such, the evidence does not support a rating in excess of 30 percent under Diagnostic Code 5215.  The Board further notes that the examiner considered the DeLuca factors and noted their absence with respect to the Veteran's wrist disability, presumably in light of the Veteran's favorable ankylosis of the wrist.  Additionally, although the examiner discussed the presence of a surgical scar associated with the Veteran's wrist disability, an April 2014 rating decision granted the Veteran a separate rating for the scar.  Thus, his scar is separately contemplated.

Accordingly, a rating in excess of 30 percent for the Veteran's right wrist disability is unwarranted for the period from April 9, 2014.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  

The Veteran's right wrist disability is manifested by subjective complaints of frequent loss of grip and strength, a frequent achy pain, dropping things frequently, inability to bend wrist backwards, weakened handshake, diminished handwriting quality, as well as flare-ups that caused severe pain and loss of motion and strength, and objective findings of favorable ankylosis in 20 degree to 30 degree dorsiflexion.  These findings are contemplated by the assigned rating.  Although the Veteran reported flare-ups resulting in increased pain and loss of motion and strength, he is assigned a rating based on ankylosis of the wrist, which presumes no range of motion of the wrist.  Moreover, unfavorable ankylosis has not been shown by the record.  Thus, the assigned rating contemplates the Veteran's symptomatology and a higher rating under the criteria is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Moreover, as to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Specifically, the Veteran has not indicated he has been hospitalized for his wrist disability, nor is there evidence indicating the Veteran missed work due to his wrist disability.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

From April 9, 2014, a rating in excess of 30 percent for a right wrist disability is denied.


REMAND

The Board finds that additional development is necessary before the remaining matters can be adjudicated.  During the August 2014 hearing, the Veteran testified that he had seen various chiropractors and doctors for his back and knee disabilities; however, it is unclear from the evidence whether those records have been obtained.  See Hearing Transcript, pp. 15-16.  Additionally, the Veteran reported he had an appointment scheduled for his knee disability in August 2014 at the Richmond VA Medical Center.  However, the most recent medical evidence of record is dated in April 2014.  Accordingly, a remand is necessary to obtain any outstanding VA and private medical records.

With respect to the Veteran's claim for a rating in excess of 10 percent for a right wrist disability prior to April 9, 2014, the Board notes the April 2014 VA examiner stated that the Veteran's ankylosis of the wrist existed since 2003.  See April 2014 VA examination report, pg. 1.  However, this finding is inconsistent with the July 2011 VA examination, which indicated the Veteran had some range of motion in his right wrist and therefore did not have ankylosis.  See July 2011 VA examination report, pg. 5.  Moreover, it is unclear whether the examiner had access to the claims file when examining the Veteran.  As the specific date of onset of ankylosis will determine whether the Veteran's effective date for the 30 percent rating reaches earlier than April 9, 2014, an addendum opinion from the April 2014 VA examiner is necessary to reconcile the conflicting evidence.

Lastly, with respect to his PTSD claim, the Veteran reported that his symptoms had worsened since his last VA examination.  Specifically, he alleged his nightmares and anxiety attacks had increased in severity.  See Hearing Transcript, pp. 20-25.  Thus, a contemporaneous VA medical examination of the Veteran's PTSD is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran and request that he provide the name and address of any VA or non-VA healthcare provider who has treated him for the back, knee, right wrist and PTSD disabilities since service, including any chiropractors mentioned by the Veteran during his August 2014 hearing.

If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure the same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his back, knee, right wrist and PTSD disabilities.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran a VA examination by an appropriate examiner, to determine the current nature and severity of his PTSD.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should describe in detail all symptomatology associated with this disability.  The examiner should also provide information as to the functional impairment caused by PTSD, which may affect his ability to function and perform tasks in a work setting.

4.  Thereafter, obtain an addendum opinion from the April 2014 VA examiner.  If that examiner is not available, the opinion should be obtained from another VA medical examiner with the appropriate expertise.  Based on the review of the Veteran's claims file, the examiner is asked to provide an opinion on the onset of the Veteran's right wrist ankylosis.  The examiner is asked to reconcile the April 2014 examination report's finding that the Veteran's ankylosis began in 2003, with the July 2011 VA examination report showing the Veteran had range of motion in his wrist.

If the examiner is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After ensuring the proper completion of the above development and undertaking any other development deemed necessary, the AOJ should review the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran must be furnished with a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


